  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ELDRICK DEON McNEAL,                 )
                                     )
       Petitioner,                   )
                                     )         CIVIL ACTION NO.
       v.                            )           2:21cv112-MHT
                                     )                (WO)
WARDEN - BUTNER FEDERAL              )
MEDICAL CENTER, et al.,              )
                                     )
       Respondents.                  )

                           OPINION AND ORDER

       This    lawsuit       is     before     the       court     on     the

recommendation of the United States Magistrate Judge

that    the   case    be     transferred     to    the    United      States

District      Court    for    the    Eastern      District       of     North

Carolina pursuant to 28 U.S.C. § 1631.                      There are no

objections to the recommendation.                 After an independent

and de novo review of the record, the court concludes

that the magistrate judge’s recommendation should be

adopted.

                                    ***

       Accordingly, it is ORDERED as follows:




         Case 5:21-hc-02080-M Document 6 Filed 03/31/21 Page 1 of 2
    (1) The magistrate judge's recommendation (Doc. 4)

is adopted.

    (2) This case is transferred to the United States

District   Court    for    the    Eastern      District     of     North

Carolina pursuant to 28 U.S.C. § 1631.

    (3)    The   motion    for    appointment      of   counsel      and

reasonable accommodations (Doc. 3) is left pending for

resolution by the transferee court.

    The    clerk   of     the    court    is    DIRECTED      to    take

appropriate steps to effect the transfer.

    This case is closed in this court.

    DONE, this the 31st day of March, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




      Case 5:21-hc-02080-M Document 6 Filed 03/31/21 Page 2 of 2
